DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The use of the term BLUETOOTH, which is a trade name or a mark used in commerce, has been noted in this application (Specification dated 13 October 2020, p. 19, line 22). The term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (See MPEP 608.01(v) II.).
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the second, new capability report" in line 3 of claim 9.  There is insufficient antecedent basis for this limitation in the claim. It is noted claim 8 recites “second, new capability report” (claim 8, line 5), however, claim 9 depends on claim 1 instead of claim 8.

Claim 10 recites the limitation "the second, new capability report " in line 4 and “the memory” in line 5.  There is insufficient antecedent basis for these limitations in the claim. It is noted claim 8 recites “second, new capability report” (claim 8, line 5) and claim 9 recites “memory” (claim 9, line 2), however, claim 10 depends on claim 7.

Claim 18 recites the limitation "the second, new capability report" in line 2 of claim 18.  There is insufficient antecedent basis for this limitation in the claim. It is noted claim 17 recites “second, new capability report” (claim 8, line 5), however, claim 18 depends on claim 11 instead of claim 17.

Claim 19 recites the limitation "the selected suitable cell" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is noted claim 16 recites “selecting a suitable cell” (claim 16, lines 3-4), however, claim 19 depends on claim 18. In addition, claim 19 is also 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9, 11-14, 16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0281604 A1, hereinafter Kim).

Regarding claims 1 and 11, Kim discloses a mobile electronic device (Abstract, Fig. 1 and paragraph 21, electronic device) and a method for capability reporting of a mobile electronic device (Fig. 7, paragraphs 90-95), the mobile electronic device comprising: 
a wireless modem (paragraphs 21 and 111, communication module), and 
a processor (paragraphs 21 and 111) configured to: 
cause the wireless modem to scan one or more frequency bands (paragraph 111, “memory 130 may include instructions that, when executed, cause the processor 120 to perform cell reselection, scan a frequency band for the reselected cell using the communication circuitry (e.g., the communication module 190)”, see also paragraph 90, where Kim discusses UE performing frequency band scanning), 
receive system information including a public land mobile network identity (PLMN ID) from the reselected cell based on the scanning using the communication circuitry, , and set CA combinations corresponding to a mobile network code (MNC) included in the PLMN ID as UE capability information”, paragraph 112, “to set the CA combinations as the UE capability information, the memory 130 may further include instructions that, when executed, cause the processor 120 to select CA combinations based on a frequency band corresponding to the MNC among supported CA combinations of the electronic device 101”, such that capability information is set based on system information received from frequency scan), and 
cause the wireless modem to transmit the first capability report to at least one network node in a mobile communication network (paragraph 115, “the memory 130 may further include instructions that, when executed, cause the processor 120 to … transmit the set UE capability information message using the communication circuitry”).

Regarding claims 2 and 12, Kim further discloses the first capability report comprises capability information indicating whether the mobile electronic device is capable of communicating on: a) the one or more scanned frequency bands, and/or b) at least one combination of two or more frequency bands, the at least one combination including at least one of the one or more scanned frequency bands (paragraph 90, “radio frequency (RF) scanning of a frequency band supported by the UE” and paragraph 95, “the CA combinations supported by the UE 101 but not by the network 200 may be omitted from the reporting”), such that UE reports 

Regarding claims 3 and 13, Kim further discloses the processor is configured to: identify at least one frequency band of the one or more scanned frequency bands that is used by a predetermined mobile communication network (paragraph 91, “the UE 101 may receive SIB 1 that includes a public land mobile network-identity (PLMN-ID)”, paragraph 92, “the PLMN-ID may be configured as a five-digit number. In this embodiment, the PLMN-ID may include a three-digit country code (e.g., a mobile country code (MCC)) and a two-digit network code (e.g., a mobile network code (MNC))”), and assemble the first capability report based on the at least one frequency band identified as used by the predetermined mobile communication network (paragraph 93, “to determine the UE capability information, the UE 101 may set select among the CA combinations corresponding to the frequency band of an MNC and the default CA combinations. For example, the UE 101 may set only the CA combinations corresponding to the frequency band of the MNC as the CA combinations of UE capability information”).

Regarding claims 4 and 14, Kim further discloses the first capability report comprises capability information indicating whether the mobile communication device is capable of communicating on only: a) the at least one frequency band identified as used by the predetermined mobile communication network, and/or b) at least one combination of two or more frequency bands, the at least one combination including at least one of the at least one frequency band identified as used by the predetermined mobile communication network (paragraph 90, UE scans frequency band supported by the UE, paragraph 93, UE set as UE 

Regarding claims 7 and 16, Kim further discloses the processor is configured to: scan the one or more frequency bands to select a suitable cell for the mobile electronic device to camp on (paragraphs 88-90, UE performs frequency scan for cell reselection), and upon selecting a suitable cell, cause the mobile electronic device to camp on the selected suitable cell (paragraphs 89-90, selection of new cell based on quality).

Regarding claims 9 and 18, Kim further discloses the processor comprises a memory configured to store the first capability report and/or the second, new capability report on the mobile electronic device (paragraph 22, memory for storing various data; paragraphs 93-95, the capability is set, then the UE wait for an enquiry message to transmit the capability information, such that the capability information is stored (in memory) before it is transmitted).

Regarding claim 20, Kim further discloses a non-transitory computer-readable medium storing program code which when executed performs the method of claim 11 (paragraphs 24-25 and 111, memory includes programs and/or instructions that when executed, cause the processor to perform operations).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Seo et al. (US 2015/0003407 A1, hereinafter Seo).

Regarding claims 5 and 15, Kim discloses the limitations of claims 3 and 13 as applied above. Kim further discloses the at least one frequency band identified as used by the predetermined mobile communication network includes at least two frequency bands (paragraphs 51-52, carrier aggregation includes plurality of component carriers (bands), paragraph 93, UE determines CA combinations). 
Kim does not expressly disclose the frequency bands are used by two or more mobile network cells having a common network identity (or utilize at least one common predetermined radio access technology).
In an analogous art, Seo discloses channels of two cells transmitted by same base station have the same cell ID (common network identity), which would decrease number of cell IDs consumed by a single base station and helps cell planning (paragraph 128). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the network of Kim to provide system information of different cells associated with component carriers being scanned with same cell ID as suggested by Seo in order to reduce number of cell IDs and thereby enhance cell planning.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tsuboi et al. (US 2009/0168662 A1, hereinafter Tsuboi).

Regarding claim 6, Kim discloses the limitations of claim 3 as applied above. Kim further discloses the at least one frequency band identified as used by the predetermined mobile communication network includes at least two frequency bands (paragraphs 51-52, carrier aggregation includes plurality of component carriers (bands), paragraph 93, UE determines CA combinations). 
Kim does not expressly disclose the frequency bands are used by two or more mobile network cells utilizing at least one common predetermined radio access technology.
In an analogous art, Tsuboi discloses a mobile communication method for radio communication between cells to which different radio frequencies are allocated which belong to cellular mobile communication systems of the same radio access technology (paragraph 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement cells of Kim to be the same RAT as suggested by Tsuboi for the UE of Kim to perform cell reselection in cells of same RAT without changing network access parameters.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.

Regarding claims 8 and 17, Kim discloses the limitations of claims 1 and 11 as applied above. Kim discloses the processor is configured to perform frequency scanning for cell 
Kim does not expressly disclose perform an additional scan of one or more additional frequency bands after a predetermined time has elapsed, assemble a second, new capability report based on the one or more additional scanned frequency bands, and cause the wireless modem to transmit the second, new capability report.
However, since claimed feature of claim 8 is essentially a repeat process of claim 1 at a later time, and Kim discloses cell reselection process can be performed repeatedly, such that the UE can perform cell reselection at a later time to repeat the frequency scanning process. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to repeat the process of cell reselection as disclosed by Kim in order to enable the UE to reselect a different cell.

Allowable Subject Matter
Claims 10 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Kazmi (US 2012/0034917 A1) discloses a method for frequency search (Abstract), wherein a UE stores information associating geographical location, RAT and frequency band to assist the UE for frequency search/scan (paragraphs 217-218), and the UE is configured to report its RAT and frequency bands capabilities to network (paragraph 177).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DANIEL LAI/            Primary Examiner, Art Unit 2645